Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

BETWEEN

DIEGO PELLICER WORLDWIDE, INC.

AND

NELLO GONFIANTINI III



This Amendment No. 1 to Employment Agreement (the "Amendment") is dated as of
this 15th day of February, 2019 and amends the Employment Agreement dated as of
February 8, 2017 (collectively, the "Employment Agreement"), by and between
DIEGO PELLICER WORLDWIDE, INC. ("Diego") and NELLO GONFIANTINI III
("Executive"). Unless otherwise defined herein, all capitalized terms used shall
have the meaning ascribed to them in the Employment Agreement. In consideration
of the foregoing, and other good and valuable consideration, including
Executive's continued employment with Diego, the receipt and sufficiency of
which are hereby acknowledged, Executive and Diego hereby agree as follows:

I.AMENDMENTS TO AGREEMENT



Section I "Term" is hereby amended by deleting: "January 31, 2022" and by
inserting "February 7, 2024" in the place of such deleted text.

Section 4 "Compensation a. Base Salary" is hereby amended by deleting: "Ninety
Thousand Dollars ($90,000)" and by inserting "One Hundred Eighty Thousand
Dollars($!80,000)" in place of such deleted text.

Section 4 "Compensation (c) Equity Incentive Compensation" is hereby amended by
deleting the phrase "seven and one-half(7.5%) percent," in this paragraph and by
inserting the phrase "nine (9%) percent, which calculation shall not include
shares purchased by the Executive with cash nor securities issued to the
Executive in lieu of salary cash payments", in place of such deleted text.

Section 4 "Compensation (c) Equity Incentive Compensation, (ii)(y)" is hereby
amended by deleting the phrase "one-half (0.5%) percent" in this paragraph and
by inserting the phrase "two (2%) percent" in place of such deleted text.



II.GENERAL PROVISIONS.

 

All other terms and conditions of the Employment Agreement that have not been
specifically amended herein shall remain in full force and effect. This
Amendment, together with the Employment Agreement, contains all of the terms and
conditions agreed upon by the parties hereto regarding the subject matter
hereof. All prior agreements, promises, negotiations and representations, either
oral or written, relating to the subject matter of this Amendment or the
Employment Agreement not expressly set forth in this Amendment or the Employment
Agreement are of no force or effect. Any waiver, alteration or modification of
any of the terms of this Amendment shall be valid only if made in writing and
signed by both parties hereto. This Amendment may be executed in up to two
counterparts, each of which shall be deemed an original but together shall
constitute one and the same instrument.

 

[signatures on following page]



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.



DIEGO PELLICER WORLDWIDE, INC. EXECUTIVE:     By: /s/ Ron Throgmartin /s/ Nello
Gonfiantini       Ron Throgmartin Nello Gonfiantini III       Chief Executive
Officer  









 

EXECUTION COPY-02-15-2019

